Citation Nr: 1611321	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  15-35 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to home loan benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.  The character of his discharge was honorable.  The Veteran died in October 2003.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) Atlanta Regional Loan Center in Decatur, Georgia, which determined that the Appellant had failed to meet the basic eligibility requirements for loan guaranty benefits.  Jurisdiction presently resides with the VA Regional Office (RO) in Oakland, California.

In January 2016, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant is not in receipt of dependency and indemnity compensation (DIC) under 38 U.S.C.A. §§ 1310 or 1318, and the evidence does not show that the Veteran died of a service-connected disability.

2.  During his lifetime, the Veteran was not service-connected for any disabilities.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits have not been met.  38 U.S.C.A. §§ 3701, 3702 (West 2014); 38 C.F.R. § 3.315 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the present case, however, where the facts are not in contention and the interpretation of the law is dispositive of the appeal, there is no further duty to notify or to assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).

II.  Eligibility for VA home loan benefits

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.

As pertinent to this case, for the purposes of housing loans, the term "veteran" includes the surviving spouse of any veteran (including a person who died in the active military, naval, or air service) who died from a service-connected disability, but only if such surviving spouse is not eligible for benefits under this chapter on the basis of the spouse's own active duty or service in the Selected Reserve.  38 U.S.C.A. § 3701(b)(2).

Alternatively, the term "veteran" also includes, for purposes of home loans, the surviving spouse of a veteran who died and who was in receipt of or entitled to receive (or but for the receipt of retired or retirement pay was entitled to receive) compensation at the time of death for a service-connected disability rated totally disabling if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty, or the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 3701(b)(6)(A), (B), (C).

The Appellant is not in receipt of DIC benefits under 38 U.S.C.A. §§ 1310.  In a December 2003 decision, the Oakland RO denied her claim for DIC benefits, stating there was no evidence to show that the Veteran's death was related to military service.  The Appellant was notified of the decision by a letter dated in December 2003, and there is no indication that she ever appealed this decision.

The Appellant is also not in receipt of DIC benefits under 38 U.S.C.A. § 1318.  The Veteran was not in receipt of a total service-connected disability rating continuously for a period of more than 10 years prior to his death in October 2003, and does not meet the any of the criteria of 38 U.S.C.A. § 3701(b)(6) listed above.  In fact, during his lifetime, the Veteran was not service-connected for any disabilities.

On August 31, 2005, the Appellant filed a claim for DIC benefits under 38 U.S.C.A. § 1151, which was subsequently granted in an August 2007 rating decision.  A subsequent February 2008 rating decision awarded an earlier effective date of August 31, 2005 for the receipt of those benefits.  

Although compensation or dependence and indemnity compensation (DIC) is payable under 38 U.S.C.A. § 1151 "as if" the additional disability or death were service-connected, the additional disability or death is not actually service-connected.  The only time the term "service-connected" is used in the context of a § 1151 case is while explaining the provision of law that states that compensation shall be awarded "in the same manner" as if such disability aggravation, or death were service-connected.  Anderson v. Principi, 18 Vet. App. 371, 376 (2004) (a claim under § 1151 is not a claim for service connection: the disability is not to be treated generally as if it were service-connected).  Compensation awarded under § 1151 reflects a disability rating and an effective date, just like a service-connected disability.  However, service connection is considered the greater benefit over compensation pursuant to 38 U.S.C.A. § 1151 because a veteran receiving compensation under § 1151 is not entitled to all ancillary benefits that are payable to veterans with service-connected disabilities.  

The Board finds that while the Appellant is in receipt of DIC benefits under 38 U.S.C.A. § 1151, this does not make her eligible for VA home loan guarantee benefits because the Veteran did not actually die as a result of active duty military service or from a "service-connected" disability.  See also VA Adjudication Procedure Manual, M21-1.IX.i.5.A.1.d (eligibility of a veteran's spouse for VA loan guaranty benefits).  Further, the Appellant does not contend that the Veteran has died from a medical condition that should have been service-connected.

The Appellant's primary contention is that she was granted a certificate of eligibility in December 2007 for VA home loan guarantee benefits.  She further stated that she was notified four days prior to securing a home loan that she did not qualify for the benefits.  The Appellant contends that her husband was entitled to the VA home loan benefits, and therefore, she should have the certificate of eligibility reinstated.  The Board acknowledges that the evidence of record indicates the Appellant was erroneously issued a certificate of eligibility for VA home loan benefits.  However, on the basis of the evidence of record, the Board finds that the Appellant does not meet the statutory definition of "veteran" and therefore she does not meet the criteria for basic eligibility for home loan guaranty benefits.

The law is unequivocal on this matter, and the Appellant clearly lacks basic eligibility for a VA home loan guaranty.  Because the Appellant is not entitled to VA home loan guaranty benefits, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


